Exhibit 10.4

 

Spherix Incorporated

 

May 25, 2010

 

Katherine M. Brailer

Director of Administrative Services

and Corporate Secretary

Spherix Incorporated

6430 Rockledge Drive, Suite 503

Bethesda, MD  20817

 

Dear Katherine:

 

On behalf of the Board of Directors (the “Board”) of Spherix Incorporated (the
“Company”), I am pleased to confirm your continued employment as Director of
Administrative Services and Corporate Secretary.

 

1.             POSITIONS; START DATE

 

As Director of Administrative Services and Corporate Secretary of the Company,
you shall report to the CEO/COO of the Company and perform such other duties as
may be assigned to you by the Board.  You agree not to actively engage in any
other employment, occupation or consulting activity that conflicts with the
interests of the Company.

 

2.             SALARY

 

Your base salary will be $10,000.00 per month ($120,000.00 annualized), payable
monthly in accordance with the Company’s standard payroll practice and subject
to applicable withholding taxes.  Because your position is exempt from overtime
pay, your salary will compensate you for all hours worked.  Your salary will be
reviewed annually by the Board, or its Compensation Committee, and any
adjustments will be effective as of the date determined by the Board, or its
Compensation Committee.

 

3.             BONUS

 

In addition to your salary, you will be eligible to earn an annual bonus of up
to twenty-five percent (25%) of salary if you meet or exceed certain performance
standards which will be mutually determined by you and the Compensation
Committee and approved by the Board.  The performance standards will be
determined and approved prior to the beginning of each calendar year.  You will
be eligible for an annual bonus for any calendar year only if you remain
employed as Director of Administrative Services and Corporate Secretary as of
December 31 of such calendar year.  The bonus will be payable within thirty (30)
days of the filing by the Company of its Form 10-K for the relevant calendar
year.  The bonus will be payable in cash, subject to applicable withholding
taxes.

 

6430 Rockledge Drive, Suite 503

Bethesda, MD  20817

Tel.:  (301) 897-2540; Fax:  (301) 897-2567

http://spherix.com

 

--------------------------------------------------------------------------------


 

4.             BENEFITS

 

You will also be entitled, during the term of your employment, to such employee
benefits as the Company may offer from time to time, subject to applicable
eligibility requirements.  You will also be entitled, during the term of your
employment, to paid time off in accordance with the Company’s policies.

 

5.             TERMINATION OF EMPLOYMENT

 

5.1.          Your employment shall terminate automatically upon your death. 
The Company shall be entitled to terminate your employment because of your
Disability (as herein defined).  A termination of your employment by the Company
for Disability shall be communicated to you by written notice, and shall be
effective on the thirtieth (30th) day after receipt of such notice by you
(“Disability Effective Date”) at which time your employment shall end, unless
you return to full-time performance of your duties before the Disability
Effective Date.  For purposes of this letter agreement, “Disability” means that
you have been unable, for the period specified in the Company’s disability plan
for senior executives, but not less than a period of sixty (60) consecutive
business days, to perform your duties with or without reasonable accommodation
under this letter agreement, as a result of physical or mental illness or
injury.

 

5.2.          The Company may terminate your employment hereunder for Cause or
without Cause at which time your employment shall end, as set forth herein. 
“Cause” means termination due to (i) an act or acts of personal dishonesty taken
by you and intended to result in your substantial personal enrichment at the
expense of the Company; (ii) your continued failure to substantially perform
your employment duties (other than any such failure resulting from your
incapacity due to physical or mental illness) which are not remedied in a
reasonable period of time (to be no less than thirty (30) days after receipt of
the “Notice of Termination for Cause”); or (iii) conviction of, or a plea of
guilty or no contest by you to, a crime that constitutes a felony involving
moral turpitude.

 

5.3.          You may terminate your employment hereunder without the Company’s
approval at any time without Good Reason upon not less than sixty (60) nor more
than ninety (90) days advance written notice to the Company stating the date on
which your employment shall end (the “Notice of Termination without Good
Reason”).  A termination of your employment by you without Good Reason shall be
effected by giving the Company written notice of the termination and setting
forth the date of such termination.  Notwithstanding the foregoing, the Company
may elect to have any such termination become effective immediately or at such
other date, not later than the date specified in the Notice of Termination
without Good Reason, as the Company may determine; provided, however, that the
Company will continue your base salary, benefits and perquisites through the
date specified by you for your termination in the Notice of Termination without
Good Reason.

 

5.4.          You may terminate your employment hereunder for Good Reason by
giving the Company written notice (“Notice of Termination for Good Reason”) of
the termination, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and

 

Spherix Incorporated

6430 Rockledge Drive, Suite 503, Bethesda, MD 20817

Tel.: 301-897-2540 · Fax: 301-897-2567

 

2

--------------------------------------------------------------------------------


 

the specific provision(s) of this letter agreement on which you rely.  The
failure by you to set forth in the Notice of Termination for Good Reason any
fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of yours hereunder or preclude you from asserting such fact or
circumstance in enforcing your rights hereunder.  “Good Reason” means (i) a
Change of Control as defined in Section 5.5 or (ii) a “material breach” (as
herein defined) by the Company of any provision of this letter agreement which
is not cured within thirty (30) days after written notice by you to the Company
of such breach (the “Cure Period”).  If you elect to terminate your employment
for Good Reason due to a Change of Control, such notice shall be provided no
later than the end of the Change in Control Period set forth in Section 5.5. 
For purposes of this paragraph, a “material breach” shall include, (a) any
action by the Company which results in a diminution in position, authority,
comparable duties or responsibilities, excluding for these purposes an isolated,
insubstantial or inadvertent action not taken in bad faith and which is remedied
by the Company within the Cure Period; or (b) any failure by the Company to
comply with any of the material provisions of Sections 2, 3 or 4 of this letter
agreement other than an isolated, insubstantial or inadvertent failure not
occurring in bad faith and which is remedied by the Company within the Cure
Period.

 

5.5.          Change of Control and Change of Control Period Defined.

 

“Change of Control” means:

 

(a)           if any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of such Company; or

 

(b)           if a majority of members of the Company’s Board of Directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election; or

 

(c)           if there is a change in the ownership of a substantial portion of
the Company’s assets occurring on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately before such acquisition or acquisitions
(for this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets).

 

“Change of Control Period” means the three (3) months period following a Change
of Control; provided, that for purposes of this letter agreement there can be no
more than one Change of Control Period.

 

3

--------------------------------------------------------------------------------


 

6.             PAYMENTS UPON TERMINATION OF EMPLOYMENT

 

6.1.          If your employment is terminated by death, the Company terminates
your employment for Disability or for Cause, or, except as set forth in
Section 6.2(ii) hereof, you terminate your employment without Good Reason, the
Company shall:

 

(a)           pay to you (or in the event of termination of employment by reason
of your death, your legal representative or your estate if no representative has
been appointed) in a lump sum in cash, within thirty (30) days after the date of
termination, or as otherwise provided in this Section 6.1, any portion of your
base salary through the date of termination that has not been paid plus any
outstanding expenses due to you; and

 

(b)           make available to you (or your eligible dependents) any rights to
continued health and welfare benefits provided by law at your (or your eligible
dependents) expense (i.e., COBRA) or payable to you under the terms of such
plans and programs in effect immediately prior to your death or Disability.

 

6.2.          If your employment is terminated: (i) by the Company other than
for Cause; (ii) by either the Company or you contemporaneously with or during
the Change of Control Period; (iii) by the Company and it is reasonably
demonstrated that such termination of employment (a) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (b) otherwise arose in connection with or in anticipation of a Change
of Control; or (iv) by you for Good Reason, the Company shall:

 

(a)           pay to you, in accordance with the Company’s payroll procedures,
an amount equal to twelve (12) months of your then-existing base salary in lieu
of any severance under the Company’s Severance Plan, payable over the twelve
(12) month period following the date of termination; and

 

(b)           pay twelve (12) months of health and welfare (COBRA) benefits that
provide you with coverage comparable to other executives that are employed by
the Company during that time.

 

7.             CONFIDENTIALITY AND OTHER AGREEMENTS

 

With your employment comes the responsibility that you will honor any
confidentiality or other agreements you have signed with other entities.  If you
have any confidential information or trade secrets, written, or otherwise known
by you, you agree not to bring them to the Company, and you agree not to use
them in any way.  You attest that you have not signed a “non-competition”
agreement or any other agreement that would prohibit you from working here and
that you will fully comply with the provisions of all agreements with prior
employers.

 

4

--------------------------------------------------------------------------------


 

8.             ADDITIONAL PROVISIONS

 

The terms described in this letter agreement will be the terms of your
employment, and this letter supersedes any previous discussions or offers.  Any
additions or modifications of these terms would have to be in writing and signed
by you and the Chairman of the Compensation Commission.

 

The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the State of Delaware (except their
provisions governing the choice of law).

 

If you agree that this letter agreement evidences our agreement concerning your
employment as Director of Administrative Services and Corporate Secretary,
please indicate so by signing both copies of this letter retaining one for your
files.

 

I look forward to a productive and mutually beneficial working relationship. 
Please let me know if I can answer any questions for you about any of the
matters outlined in this letter agreement.

 

 

Sincerely,

 

 

 

 

 

/s/ Aristides Melissaratos

 

Aristides Melissaratos

 

Chairman of Compensation Committee

 

 

ACCEPTANCE

 

I confirm the continuation of my employment as Director of Administrative
Services and Corporate Secretary of Spherix Incorporated under the terms set
forth in this letter agreement:

 

 

/s/ Katherine M. Brailer

 

 

Katherine M. Brailer

 

 

 

5

--------------------------------------------------------------------------------